Citation Nr: 1823148	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  07-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an aneurysm.

2.  Entitlement to an increased initial evaluation for service-connected right foot hallux valgus with degenerative changes and gout, evaluated as 10 percent disabling prior to July 7, 2015, and as 20 percent disabling thereafter.

3.  Entitlement to an increased initial evaluation for service-connected left foot hallux valgus with degenerative changes and gout, evaluated as 10 percent disabling prior to July 7, 2015, and as 20 percent disabling thereafter.  

4.  Entitlement to an effective date prior to July 7, 2015 for a total rating on the basis of individual unemployability due to service-connected disability (TDIU). 

5.  Entitlement to an effective date prior to July 7, 2015 for Dependents' Educational Assistance.

6.  Entitlement to an extraschedular rating based upon the combined effect of multiple conditions.
REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 1972, and from
 September 1985 to November 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This matter was initially before the Board in February 2010 at which time the Board denied a claim for service connection for bilateral foot disorder of Morton's neuroma with heel spurs, and remanded the claims for initial ratings in excess of 10 percent for service connected right foot, and left foot, hallux valgus with degenerative changes and gout, for additional development.  

In October 2012, the Board denied ratings in excess of 10 percent for the Veteran's left foot, and right foot, hallux valgus with arthritis and gout.  

The Veteran appealed the Board's October 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2014, the Court vacated the October 2012 decision with respect to the issues of initial increased evaluations for bilateral hallux valgus with arthritis and gout, and remanded the claims. 

In January 2015, the RO in Philadelphia, Pennsylvania, determined that new and material evidence had been presented to reopen a claim for service connection for aneurysm, but denied the claim on the merits.

In July 2015, the RO granted the Veteran's initial increased evaluation claims, to the extent that it assigned a 20 percent rating for each foot, effective July 7, 2015.  As these increases did not represent the highest ratings available for these disabilities, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In December 2015, the Board denied the initial increased evaluation claims for bilateral hallux valgus with arthritis and gout, and remanded the claim for service connection for aneurysm.  

In April 2016, the RO granted a TDIU, and Dependents' Educational Assistance, with effective dates of July 7, 2015.

The Veteran appealed the Board's December 2015 decision to the Court.  In May 2017, the Court vacated the Board's decision, and remanded the initial increased evaluation claims.  

Jurisdiction over the Veteran's claims file has been transferred to the RO in Atlanta, Georgia.  

With regard to the claims earlier effective dates for a TDIU, and DEA, in April 2016, the RO granted a TDIU, and DEA, with effective dates of July 7, 2015.  In November 2016, the Veteran filed a timely notice of disagreement on the earlier effective date issues.  The AOJ has not yet issued a statement of the case (SOC) on these issues.  Ordinarily the Veteran's claims should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes these issues are on appeal.  Thus, a remand of the Veteran's claims for service connection is not necessary at this time. 

FINDINGS OF FACT

1.  Prior to service, the Veteran is shown to have had preexisting arteriovenous malformation; it was not subject to a superimposed injury during service; arteriovenous malformation, to include aneurysm, was not aggravated by service.  

2.  Prior to July 7, 2015, the Veteran's service-connected right foot hallux valgus with degenerative changes and gout, and left foot hallux valgus with degenerative changes and gout, are shown to have been productive of pain, but not one or two exacerbations a year in a well-established diagnosis.  

3.  As of July 7, 2015, the Veteran's service-connected right foot hallux valgus with degenerative changes and gout, and left foot hallux valgus with degenerative changes and gout, are shown to have been productive of pain, but not symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an aneurysm, to include arteriovenous malformation, have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

2.  Prior to July 7, 2015, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected right foot hallux valgus with degenerative changes and gout, and left foot hallux valgus with degenerative changes and gout, have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012), 38 C F R §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5002, 5003, 5017 (2017).

3.  As of July 7, 2015, the criteria for an evaluation in excess of 20 percent for the Veteran's service-connected right foot hallux valgus with degenerative changes and gout, and left foot hallux valgus with degenerative changes and gout, have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012), 38 C F R §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5002, 5003, 5017 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that he is entitled to service connection for aneurysm.  In his notice of disagreement, received in February 2015, he argues the following: his arteriovenous malformation (AVM) is congenital, and therefore was clearly present during his entire period of service.  Although he was not qualified for an aviation specialty due to his congenital condition, his condition was not known during his service, and it was aggravated thereby.  His military occupation specialty was fixed wing and rotary wing aviator and instructor pilot.  He believes that his MOS put his AVM and aneurysm under extreme pressures and G (gravity) loads, and exacerbated those conditions, and that his aneurysm is evidence of these in-service stresses.  See also Veteran's claim, received in April 2011 (reporting that he flew a total of 4,304.7 hours, of which 611 hours were in pressurized aircraft, and over 3800 hours were in unpressurized aircraft).  He has submitted military records and regulations in support of his argument that he was subject to high altitudes and pressured environments as a result of his duties as an Army aviator, and that a history of congenital or acquired anomalies of the central nervous system was disqualifying for aviation specialties.  

As an initial matter, although there was an issue as to whether a timely appeal was received in association with the denial of this claim in January 2015, this issue has been resolved in the Veteran's favor.   

In addition, in a decision, dated in October 2013, the RO in Philadelphia, Pennsylvania, denied the Veteran's claim for service connection for aneurysm.  There was no appeal, and the RO's decision became final.  See 38 U.S.C. § 7105 (c) (2017). 

In January 2015, the RO stated that the Veteran's claim for service connection for aneurysm was "re-opened," and denied the claim on the merits.  

When VA has issued a decision on a claim, and subsequently receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file at the time of the prior decision, VA must reconsider the claim de novo.  38 C.F.R. § 3.156 (c)(1).  In such cases, there is no claim to reopen and new and material evidence is not required.  Id.  In this case, the Veteran's claims file was lost for a period of time, and although it is not entirely clear, it appears that a great deal of the Veteran's service treatment records were associated with his claims file subsequent to the RO's October 2013 decision.  Accordingly, the claim for service connection for aneurysm will be analyzed without regard to the provisions covering "new and material" provisions for reopening of claims.  Id.; 38 C.F.R. § 3.156 (c).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include brain hemorrhage).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Congenital or developmental defects, personality disorders, mental deficiency, and other such "defects," are not compensable diseases or injuries within the meaning of veterans' benefits law, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303 (c), 4.9 (2017); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  

VA General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90; 56 Fed.Reg. 45711 (1990).

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).
 
VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25,178 (2004); see also Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

The Veteran's service treatment records show that he reported a history of a concussion as an infant.  See e.g., July 2002 report of medical history.  On one occasion, he complained of symptoms that included dizziness, associated with hearing loss symptoms.  See e.g., report, dated in January 2002.   On other occasions, he denied vertigo.  Id.; report, dated in May 2002.  Between 1977 and 2003, he was repeatedly determined to be fit for flying duties, although he was afforded some waivers for conditions such as color vision deficiencies, and premature ventricular contractions (April 1991).  Multiple examination reports are of record, to include the Veteran's separation examination report, dated in August 2003, which show that his head was clinically evaluated as normal.  In an August 2003 report of medical history, the Veteran indicated that he did not have a history of dizziness or fainting spells, "seizures, convulsions, epilepsy or fits," or a head injury, memory loss, or amnesia.  See also reports of medical history, dated between 1979 and 1996 (denying a history of dizziness or fainting spells).  In August 2003, he indicated he had a history of headaches, with an associated notation of "sinus headaches."  

The Veteran's personnel files include multiple performance evaluations, which do not include any findings to indicate that he had any neurological or cognitive impairment.  This evidence shows that he repeatedly received good evaluations, with such notations as "outstanding officer," remarkable performance by all measurable standards," that he had a "reputation as the epitome of professionalism," that he was "a brilliant officer," that he was "innovative, multi-talented and one of the most outstanding officers in Army aviation," and that he was a "superb warrant officer."

As for the post-service medical evidence, private treatment records show that in 2010, the Veteran was treated for a history of symptoms that included sporadic headaches and vertiginous symptoms that occurred generally in the morning and were associated with light-headedness, circadian eye movements, and occasional nausea.  A magnetic resonance imaging (MRI) study in August 2010 contains an impression noting multiple flow-voids within the right frontal lobe posteriorly and insular cortex consistent with arteriovenous malformation.  A September 2010 report notes Spetzler-Martin grade 2 arteriovenous malformation (AVM) of the right frontal lobe.  

In October 2010, he underwent a right frontal craniotomy for resection of AVM.  The pre- and post-operative diagnoses were right opercular arteriovenous malformation.  

A VA opinion from P.L., M.D., dated in February 2016, shows that Dr. P.L indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The diagnosis was congenital arteriovenous cerebral aneurysm; the date of diagnosis was August 2010.  Dr. P.L noted that the Veteran had no complaints, treatments, or diagnoses relating to an AVM during his military service.  Dr. P.L. concluded that the Veteran's condition clearly and unmistakably preexisted his service, and that it was not aggravated beyond its natural progression by his service.  Dr. P.L explained the following:  AVMs are thought to be congenital (that is, present at birth), arising from developmental derangements at the embryonic stage of vessel formation, at the fetal stage.  Most affected individuals are asymptomatic.  About five to ten percent of AVMs are discovered incidentally while the individual is being tested for other unrelated medical problems.  It is unlikely that this Veteran's AMV, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by the changes in pressure due to being a pilot during service.  Exhaustive literature search on this date produced no studies into the effect of flight on individuals with cerebral AVM.  Additionally, existing guidelines from the scientific community and aviation industry do not exclude people with cerebral AVM from flying.  Finally, given the fact that this Veteran was discharged from military service for seven years before discovery of the AVM makes it unlikely that the changes in airplane cabin pressure during service had aggravated his congenital condition.  One would have to resort to speculation in order to make such a connection.  (citations omitted).

An opinion from A.C., M.D., states the following: the Veteran was initially seen and evaluated in August 2010 for episodes of vertigo and at that time he demonstrated the presence of a two-centimeter right frontal AVM.  He subsequently underwent a two-stage embolization procedure in preparation for a microsurgical resection of AVM that was performed in October 2010.  After reviewing the Veteran's history, I strongly believe that he had this condition during his active military career.  I also believe that his position as pilot during that time may well have exacerbated his AVM.  

However, the Board observed that given that the condition is likely congenital, it would naturally have been present during service.

In an opinion from a VA physician, F.W., M.D., Dr. F.W indicated that the Veteran's VA claims file had not been reviewed, but that his civilian medical records had been reviewed.  Dr. W concluded that the Veteran's AVM was at least as likely as not (50 percent or greater probability) incurred in or caused by his service.  Dr. F.W explained: It would be very hard for me to disagree with the Veteran's neurosurgeon (Dr. A.C.) who stated that he strongly believes that the Veteran had the AVM during active service and that the Veteran's position as a pilot during active service may well have exacerbated his AVM.  When he became dizzy and had a work-up in 2010, he was found to have benign vertigo that had nothing to do with the work-up for his AVM.  That was when it was discovered on imagining (in association with the work-up for dizziness).  Although I agree with Dr. P.L. in his opinion and the data, the fact [is] that the neurosurgeon who made this statement was the physician that operated on [the Veteran].  

As an initial matter, an AVM was not noted upon entrance into service.  Crowe.  Given the foregoing, the Veteran is entitled to a presumption of soundness at service entrance as to his neurological system.  Therefore, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  See 38 U.S.C. § 1111; Cotant; VAOPGCPREC 3-2003.

Service treatment records are silent as to findings or diagnoses of an AVM.  The earliest post-service evidence of an AVM is dated in 2010, about seven years after separation from service.  In particular, the Board finds that Dr. P.L.'s February 2016 VA opinion is highly probative evidence which shows that the Veteran's AVM is congenital.  He concluded that the Veteran's AVM clearly and unmistakably preexisted his service, explaining that AVMs are thought to be congenital (that is, present at birth), arising from developmental derangements at the embryonic stage of vessel formation, at the fetal stage.  This report was based on a review of the Veteran's claims file, and is accompanied by a sufficient explanation, to include citation to clinical studies.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no contrary opinion of record on this point.  The Board therefore finds that there is clear and unmistakable evidence that the Veteran's AVM pre-existed service, and that this condition was a congenital defect.  As a congenital defect, the Veteran's AVM may not be service connected.  See 38 C.F.R. §§ 3.303 (c), 4.9 (congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993).  

The next question is whether there is clear and unmistakable evidence that the Veteran's AVM was not aggravated by service.  Wagner, 370 F.3d at 1089. 
Service treatment records are silent as to findings or diagnoses of an AVM.  There are scattered complaints of such symptoms as headaches, and at least one complaint of dizziness, however, such symptoms were never associated with a neurological disorder, to include an AVM.  Upon separation from service in August 2003, the Veteran's head was clinically evaluated as normal.  At that time, he denied a history of dizziness.  He indicated he had a history of headaches, with an associated notation of "sinus headaches."  The Veteran was repeatedly certified for aviation duties throughout his service, and his performance evaluations do not contain any indication of neurological impairment; they show that he received exemplary evaluations.  The earliest post-service evidence of an AVM is dated in 2010, about seven years after separation from service.  Furthermore, Dr. P.L.'s February 2016 opinion shows that he concluded that the Veteran's AVM was not aggravated beyond its natural progression by his service.  Although he used the term "unlikely," as opposed to "clear and unmistakable," the Board is the finder of fact in these matters.  38 U.S.C. § 7104 (2012).  An etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  This opinion is considered highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  Prejean; Neives-Rodriguez.  Dr. P.L. indicated that he had reviewed Dr. A.C.'s opinion, and Dr. P.L. clearly found it unpersuasive.  Accordingly, the Board finds that there is clear and unmistakable evidence that the Veteran's AVM was not aggravated by his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

Finally, the Board has considered whether service connection may be available for a disease or injury that was superimposed on his congenital AVM, or which was otherwise incurred during service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 82-90.  Service connection may not be granted for congenital defects, such as the Veteran's AVM, on a direct basis, and the evidence is insufficient to show that the Veteran's congenital AVM was subject to a superimposed disease or injury as the result of his active military service.  See VAOPGCPREC 82-90.  As previously noted, upon separation from service in August 2003, the Veteran's head was clinically evaluated as normal.  At that time, he denied a history of dizziness.  He indicated he had a history of headaches, with an associated notation of "sinus headaches."  The Veteran was repeatedly certified for aviation duties throughout his service, and his performance evaluations do not contain any indication of neurological impairment: they show that he received exemplary evaluations.  

In reaching this decision, the Board has considered the opinion from  Dr. A.C., in which he states, "I also believe that his position as pilot during that time may well have exacerbated his AVM."  Although Dr. A.C. indicated that he had reviewed the Veteran's "history," it is unclear exactly what medical records his opinion is based on, and he did not cite to any inservice findings, or any studies, in support of his opinion.  See Prejean; Neives-Rodriguez; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Furthermore, his opinion ("may well have been exacerbated") is expressed in uncertain terms.  The Court has held that that use of equivocal language makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus.).  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2017); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board has also considered Dr. F.W.'s opinion.  However, he merely endorsed Dr. A.C.'s opinion.  The deficiencies in that opinion have been discussed.  His explanation merely appears to recite the Veteran's medical history as of 2010, and to defer to the fact that Dr. A.C. was the treating physician.  However, there is no requirement that additional evidentiary weight be given to the opinion of a physician who regularly treats a veteran; courts have repeatedly declined to adopt the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993).  Although the Board may not ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement, so long as the Board provides an adequate report of reasons or bases for that determination.  See Sanden v. Derwinski, 2 Vet. App. 97, 100-01(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  In summary, the Veteran is not shown to have an AVM or aneurysm during service.  The earliest evidence of this condition is dated about seven years after separation from service.  Neither Dr. A.C. nor Dr. F.W. cite to any inservice symptoms or findings, or any studies.  Dr. P.L. reviewed Dr. A.C.'s opinion and clearly found it unpersuasive.  Accordingly, this evidence is insufficiently probative to warrant a grant of the claim.  

The Veteran has submitted an article which notes the following: "We don't know what causes most AVMs.  People are born with AVMs although they do not appear to be hereditary.  An AVM can put additional strain on the blood vessels and the surrounding tissues, the increased blood flows can rupture.  This is known as a hemorrhage or a bleed.  If an AVM bleeds the patient experiences extremely severe headache.  About four percent of people with AVMs experience initial bleeds each year.  Larger AVMs occasionally may cause progressive neurological problems by putting pressure on the brain or by altering the blood flow.  

The Board has considered this evidence.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228   (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

In the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  (Dr. A.C.'s opinion does not discuss this article).  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In summary, the treatise evidence that has been submitted is general in nature, and does not reasonably approximate the facts and circumstances of the Veteran's case.  The Board therefore concludes that this information is insufficiently probative to warrant a grant of the claim on any basis.  Id.   

With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  An AVM, and an aneurysm, are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that an AVM, to include an aneurysm, is related to service.  The Veteran's service treatment reports and the post-service medical records have been discussed.  A chronic condition is not shown during active duty service, and the Board has determined that an AVM preexisted the Veteran's active duty, and that it was not aggravated thereby.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition that is related to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

Increased Initial Evaluation

The Veteran asserts that he is entitled to initial increased evaluations for his service connected right foot hallux valgus with degenerative changes and gout, and left foot hallux valgus with degenerative changes and gout.  In his notice of disagreement, received in June 2005, he asserted that he had exacerbations that occurred approximately two to three times per year.  

With regard to the history of the disability in issue, the Veteran's service medical records note an attack of acute gouty arthritis of the right foot as early as December 1990.   He had another attack of right foot gout in 1995.  The Veteran's final report of medical history, dated in August 2003, shows that he reported a history of foot trouble, with a notation of a history of bilateral heel spurs.  Following separation from service, he is shown to have received treatment for foot symptoms between 2002 and 2003, with orthotics.  His diagnoses included plantar fasciitis, Morton's type neuroma and heel spur syndrome.  VA X-rays of the right foot, take in October 2003, were normal.  See 38 C.F.R. § 4.1 (2017).  

The relevant administrative history of this claim is as follows: in November 2004, the RO granted service connection for hallux valgus with degenerative changes and gout of the right foot, and hallux valgus with degenerative changes and gout of the left foot.  The RO assigned a separate 10 percent evaluation for each foot, with an effective date of December 1, 2003.  The Veteran appealed the issues of entitlement to initial evaluations in excess of 10 percent.  

Following several adjudicative actions, in July 2015, the RO granted the Veteran's initial increased evaluation claims, to the extent that it assigned a 20 percent rating for each foot, effective July 7, 2015.  

In December 2015, the Board denied the initial increased evaluation claims.  

The Veteran appealed to the Court.  In May 2017, the Court vacated and remanded the initial increased evaluation claims.  A review of the Court's decision shows the following: for the period prior to July 7, 2015, in determining that the Veteran's symptoms were not manifested by one to two exacerbations of gout per year, see 38 C.F.R. § 4.71a, Diagnostic Code 5002, the Board had failed to address a June 2004 VA examiner's notation that the Veteran's bilateral gout caused weekly incapacitating episodes necessitating bedrest.  The Board determined that the record did not contain evidence, other than a July 2005 lay statement, of exacerbations of gout prior to July 2015.  In this regard, the Board had noted that the June 2004 VA examiner had characterized the Veteran's reports of exacerbations of gout as "subjective" and found that the "objective factors" indicated hallux valgus on physical examination with elevated uric acid levels, without mentioning urate crystallization.  The Court stated that the significance of the Board's observation was unclear, and that this is the sort of factual ambiguity in the record that is best addressed by the Board.  The Court further stated that the Board had not adequately explained why it attributed flare-ups of foot symptoms noted in a July 2010 VA examination report to hallux valgus rather than gout.  The Court stated that if the evidence was not clear whether or not the Veteran's exacerbations of foot symptoms were the result of gout or hallux valgus, the Board should have considered whether the evidence on that issue was in equipoise and, if so, it should have given the Veteran the benefit of the doubt and attributed the exacerbations to his service-connected gout.  

The Board notes that the Court's decision rejected the Veteran's assertion that he was entitled to separate evaluations for hallux valgus and gout under DCs 5280 and 5017-5002, and that the Court did not take issue with any aspect of the Board's decision for the period as of July 7, 2015, other than to state that the issue of an extraschedular rating based on the collective impact of the Veteran's service-connected disabilities.  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Prior to July 7, 2015

The Veteran's disability has been evaluated under Diagnostic Codes (DCs) 5017-5002.  See 38 C.F.R. § 4.27 (2017) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen).  This may be read to indicate that the service-connected disability is gout, and that it is evaluated under the diagnostic codes for rheumatoid arthritis.  

Under 38 C.F.R. § 4.71a, DC 5002, a 20 percent rating is warranted for rheumatoid arthritis (atrophic) as an active process, with one or two exacerbations a year in a well-established diagnosis.

A 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  Id.

Under DC 5003, a 20 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with the addition of occasional incapacitating exacerbations.

Under 38 C.F.R. § 4.71a, DC 5280, unilateral hallux valgus is rated as 10 percent disabling if operated with resection of metatarsal head, and also as 10 percent disabling if severe, equivalent to amputation of the great toe.  The 10 percent rating is the maximum rating provided for under DC 5280.  

The medical evidence is summarized as follows:

A VA examination report, dated in June 2004, shows that the Veteran complained of foot pain and swelling while standing or walking, and that he asserted that he had lost one day from work per week due to his symptoms, and the need for complete bed rest until medication took effect.  He was also noted to state that he had pain and swelling due to Morton's neuroma while standing or walking that had not resulted in any time lost from work.  With regard to heel spurs, he reported pain while standing or walking, with no time lost from work due to his symptoms.  The examiner noted that the Veteran was able to climb stairs, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  The Veteran was noted to have worked in the safety field since 2000, and to currently be employed at the same job.  On examination, the Veteran's gait was abnormal, as he walked with a limp.  His feet had abnormal weight bearing, including tender callosities at the plantar surface, but he did not require an assistive device for ambulation.  He had hammer toes, bilaterally.  There was hallux valgus of the left foot, and the right foot, with bilateral slight angulation, and no resection of the metatarsal head of either foot.  He had limitations on standing and walking, specifically, he walked with a limp.  He did not require any type of support with his shoes.  Motor function was within normal limits.  X-rays were interpreted as showing degenerative changes involving the first metatarsal phalangeal (MTP) joints of both feet.  The right foot had small marginal erosion which "may reflect" gout.  His uric acid level was elevated at 9.0.  The diagnosis was bilateral hallux valgus with degenerative changes and gout.  The subjective factors were history of gout with pain when standing and walking.  The objective factors were findings of hallux valgus on physical examination with elevated uric acid level.  With regard to heel spurs, and Morton's neuroma, there was no pathology upon which to provide a diagnosis.  

A private treatment report from A.L., M.D., dated in April 2005, notes that the Veteran's gout was stable.  The report states that he was off medication for this disorder.

A VA progress noted, dated in February 2007, shows that the Veteran was treated for injuries after he fell off of a bicycle.

Private treatment records, dated in 2007, show several treatments for complaints of a painful swelling of the ball of the right foot.  He reported that his symptoms increased with any increase in activities, to include running or walking.  He was noted to be employed, and to be moderately active.  On physical examination, sensation was intact and muscle strength was normal.  There was moderate digital contracture with a hammertoe deformity of the right second toe.  There was moderate hallux valgus of the right great toe joint with a tendency for the second toe to override and overlap the great toe.  There was moderate restriction of dorsiflexion and plantar flexion of the right great toe joint.  X-rays were consistent with hallux valgus deformity and digital contracture.  The diagnoses were metatarsalgia, capsulitis, second MPJ (metatarsal phalangeal joint), right, hallux valgus, and hammertoe deformity.  Modification of orthotic device was recommended, and the reports note that a Morton's extension was added to the forefoot of the Veteran's current orthotic.  A July 2007 report notes that this modification had helped significantly, with the assessment of good clinical improvement.  In October 2007, the Veteran reported that his modification continued to be effective, and that he was relatively comfortable as long as he wore his orthotic device.  The assessment was "chronic."  

A VA examination report, dated in July 2010, shows that the Veteran complained of flare-ups one to three times per month, lasting more than two days, but less than seven days.  Precipitating factors were noted to be dehydration or lack of fluids.  He claimed he could not work during flare-ups, and that he was non-ambulatory during flare-ups.  The report notes the following: his course since onset was noted to be "intermittent with remissions."  He was noted to have fair response to treatment, which included rest and medication (allopurinol).  He had a history of cortisone injections, and use of orthotics.  There was no history of related hospitalizations or surgery.  He reported that he could stand for 15 to 30 minutes, and that he was unable to walk for more than a few yards.  He used orthotic inserts.  On examination, there was no evidence of swelling, instability, or weakness, bilaterally.  There was evidence painful motion at the bilateral first MPJ, and along capsule plantar second MPJ (right foot only), as well as bilateral tenderness, and abnormal weight-bearing (i.e., callosities).  There was severe hallux valgus, laterally-deviated hallux, stiffness, and a large, red, prominent metatarsal.  He had a propulsive gait with no limp.  There was no muscle atrophy.  X-rays were noted to show bilateral hallux valgus deformity, with no gouty changes.  There were no effects on driving, grooming, toileting, dressing, bathing, or shopping.  There were moderate effects on traveling and chores.  Exercise, sports, and recreation were prevented.  The VA examiner stated that the clinical findings of severe hallux valgus with large bony prominence to first metatarsal head and limited range of motion of the joint could present with severe pain, difficulty ambulating, and difficulty wearing shoes that may prevent the ability to obtain substantial gainful employment if the duties required prolonged standing, walking, or shoe gear restrictions.  Old laboratory findings of elevated uric acid levels during the past joint flare ups may have indicated gouty condition that could aggravate the severe hallux valgus condition to be debilitating in nature.  It was noted that the Veteran worked full-time as an aviation safety officer, and that he had missed less than one week in the previous year due to flare-ups.  The examiner suggested that the Veteran's hallux valgus with gout could impact his ability to sustain substantially gainful employment, but the examiner did not address the fact that the Veteran was working at that time, and had only missed approximately one week in the previous year due to foot problems.

A VA joints examination report, dated in August 2010, notes that the Veteran reported should pain while mowing the lawn, and carrying suitcases.  The examiner indicated that he had no limitations on standing or walking.

A private treatment report from the Milton S. Hershey Medical Center, dated in July 2012, notes follow-up treatment for a craniotomy.  It was noted that the Veteran played golf, and that he walked approximately half a mile a day from the train station to his office.  On examination, lower extremity range of motion was within normal limits, and lower extremity strength (dorsiflexion, eversion, and plantar flexion) was 4-/5 or greater.  

VA progress notes, dated between 2012 and February 2015, show multiple findings that the Veteran's gait was noted to be unremarkable or normal (May and June of 2012, June 2013, January and July of 2014, and February 2015).  A May 2012 report notes that the Veteran retired in August 2011.  See also Veteran's TDIU claim (VA Form 21-8940), dated in November 2015.  The Veteran was noted to walk occasionally (May 2012 and July 2014).  In February 2013, it was noted that he was participating in a MOVE program (a national weight management and exercise program designed by VA), and that he participated in sit and stand exercises, as well as a group walk to another building for recreational games in the gym, and that "he participated in badminton, bean bag toss, basketball, and w/c racing" (presumably "wheelchair").  In June 2013, it was noted that he walked frequently.  In January 2014, he reported that he had not had any recent attacks.  His gout was noted to be stable in July 2014.  A report, dated in February 2015, noted that the Veteran is on allopurinol, with no recent flare.  Overall, there are multiple findings that the Veteran's uric acid was within normal limits, or that it was characterized as "good."  See e.g., reports, dated in February and September of 2015, September 2016.  

In the December 2015 decision, the Board made two findings as to DC 5002 and 5003, with no exception taken by the Court.  These findings are repeated herein:  

Under Diagnostic Code 5003, a 20 percent rating is for application when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with incapacitating episodes.  Here, the Veteran has already received separate compensable ratings for both feet (with each foot constituting a group of minor joints).  Diagnostic Code 5003 would only provide a 20 percent combined rating in absence of limitation of motion which is not applicable to disabilities of the feet. It does not appear from the wording of DC 5003 that separate 20 percent ratings would be assignable, as to do so would render the plain language of the Diagnostic Code unworkable.  That is, were separate 20 percent ratings assignable for each major joint impacted, the regulation would not require x-ray evidence of two or more major joints to assign a 20 percent rating, rather it would simply say something along the lines of: for each major joint impacted a 20 percent rating is assigned.  Because DC 5003 clearly addresses multiple major joints or multiple groups of minor joints, separate 20 percent ratings are not warranted for each foot under Diagnostic Code 5003, even if the Veteran does experience occasional incapacitating exacerbations as a result of his bilateral foot disabilities.

Under Diagnostic Code 5002 for gout, a 20 percent rating is assigned when there are one to two exacerbations in a year in a well-established diagnosis.  As an initial point, the wording of DC 5002 suggests that it contemplates a systemic disability, rather than manifestations in individual joints.  Such a conclusion is supported by the fact that higher ratings require systemic manifestations such as weight loss.  If this were the case, one to two exacerbations per year would result in a 20 percent rating, which would not increase the already assigned ratings, as the Veteran has been rated at no less than 10 percent for each foot throughout the course of the appeal. 

The Court's decision indicated that additional discussion was required as to whether or not the Veteran is shown to have had exacerbations of gout.  With regard to the probative value of the Veteran's assertions, in June 2004, the Veteran reported that he required complete bed rest until his medication took effect, with one time lost from work per week.  This is significantly inconsistent with his June 2005 notice of disagreement, in which he asserted that he had exacerbations two to three times per year.  Such inconsistencies reduce the probative value of his assertions.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, upon VA examination in July 2010, the Veteran complaints of flare-ups one to three times per month lasting from between two days and seven days, and he stated that he was "unable to walk for more than a few yards."  However, the subsequently-dated VA progress notes also indicate a level of activity that is far greater than, and inconsistent with, his claimed symptomatology.  E.g., playing golf, walking approximately half a mile a day from the train station to his office, having an unremarkable or normal gait, taking group walks to another building for recreational games in the gym, and participating in games such as badminton and basketball.  Caluza; see also January 2014 VA progress note (in which he reported that he had not had any recent attacks); February 2015 VA progress note (noting no recent flare-up).  

With regard to objective indicators of gout, the June 2004 examiner did not state what medication, if any, the Veteran was taking for his foot symptoms.  In this regard, an April 2005 private treatment report notes that the Veteran's gout was stable, and that he was off medication for gout.  Private treatment records, dated in 2007, do not mention gout whatsoever.  They show that there was moderate hallux valgus of the right great toe joint, "with a tendency for the second toe to override and overlap the great toe."  There was also moderate restriction of dorsiflexion and plantar flexion of the right great toe joint.  X-rays were consistent with hallux valgus deformity and digital contracture.  The Veteran was noted to be moderately active, and by way of example, he was treated that same year for an injury after he fell off of a bicycle.  The Board finds that this evidence indicates that the Veteran's symptomatology is more accurately attributed to hallux valgus.  

Furthermore, upon VA examination in July 2010, the Veteran was apparently taking allopurinol.  However, there are no treatment records to corroborate his assertions of flare-ups one to three times per month lasting from between two days and seven days, or that he was "unable to walk for more than a few yards."  There was no finding that his foot symptoms were due to gout.  The July 2010 VA X-rays were noted to show bilateral hallux valgus deformity, with no gouty changes.  This evidence is considered highly probative evidence which indicates that the Veteran's foot symptoms are not attributable to gout.  The subsequently-dated VA progress notes and private treatment reports have been discussed.  They do not document complaints, or flare-ups, that were attributed to gout.  Accordingly, the Board finds that the evidence is insufficient to show that the Veteran met the criteria for an evaluation in excess of 10 percent prior to July 7, 2015, for his service-connected right foot hallux valgus with degenerative changes and gout, or his left foot hallux valgus with degenerative changes and gout.  

As of July 7, 2015

A review of the Court's decision shows that the Court did not take issue with any aspect of the Board's December 2015 decision, as of July 7, 2015, in which it determined that an evaluation in excess of 20 percent was not warranted.  That discussion is largely repeated herein.  See Cacciola v. Gibson, 27 Vet. App. 45 (2014); Pederson v. McDonald, 27 Vet. App. 276 (2015).  In its December 2015 decision, the Board determined that Diagnostic Code 5284 was not applicable, as the Veteran is service connected for hallux valgus with gout, and both hallux valgus and gout are specifically provided for in the schedular rating criteria.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  The Board further stated that application of Diagnostic Code 5280 or 5284 in addition to a separate rating under 5002 would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2017).   

The Court's disagreement with the Board's decision for this time period was confined to a finding that the issue of an extraschedular rating based on the collective impact of the Veteran's service-connected disabilities had been raised.  Citing to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Veteran argued that the Board provided inadequate reasons or bases for denying referral for consideration of extraschedular evaluations for both periods on appeal because it did not address the reasonably raised issue of the collective impact of all his service-connected disabilities.  The Court agreed with the Veteran indicating that the Board should have addressed this issue, pursuant to the case law applicable at the time of the memorandum decision.  However, since the issuance of that decision, VA promulgated a final rule in direct response to Johnson, amending § 3.321(b)(1) to state that an extraschedular evaluation only applies to an individual service-connected disability, rather than upon consideration of multiple service connected disabilities.  See Extra-Schedular Evaluations for Individual Disabilities, 82 Fed. Reg. 57,830 (Dec. 8, 2017).  This final rule became effective January 8, 2018, and applied to all applications for benefits that are received by VA on or after January 8, 2018 or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on January 8, 2018.  

As such, this final rule clearly applies to this case and renders the Court's remand instructions moot, as extraschedular consideration is no longer given based on multiple service connected disabilities.  Of note, the Veteran has only argued that a combination of disabilities should be considered on an extraschedular basis, not that his bilateral foot disability alone should be considered on an extraschedular basis.   

Turing back to the assessment the Board previously made, and which the Court did not find in error, in July 2015, the Veteran was afforded a VA examination for his foot conditions.  The Veteran reported dull, aching pain in the bilateral feet with severe aching pain at the base of the bilateral toes and sometimes the base of the second toe of the right foot during gout flare ups.  The Veteran reported flare-ups of both feet due to gout, brought on by excessive, repetitive or prolonged activity.  He noted that the flare-ups were completely disabling, and that he was unable to ascend or descend stairs, walk on uneven terrain, lift heavy objects or stand or walk for prolonged periods of time during them.  The Veteran reported mild to moderate symptoms due to his hallux valgus condition.  He noted that in general, his bilateral foot condition had gotten worse over the years.  No foot surgery was noted, and the Veteran did not note a requirement for arch supports such as custom orthotic inserts.  However, the Veteran noted that his foot condition chronically compromised his weight bearing. 

Upon examination, the examiner found pain in both feet, contributing to functional loss.  There was less movement than normal and pain on movement, pain on weight bearing, pain on non-weight bearing, disturbance of locomotion, interference with sitting and interference with standing for both feet.  Diagnostic imaging revealed mild degenerative arthritis of both feet in the metatarsophalangeal joint, with narrowing of the joint and mild spurring.  The examiner diagnosed the Veteran with bilateral gouty arthropathy, degenerative joint disease, hallux valgus, calluses and Achilles tendinitis of the foot.  He noted that all disabilities were characterized as moderately severe for the Veteran's right and left feet.  The examiner noted pain on movement during flare ups, and found that the Veteran's condition would impact his ability to do some work, specifically work which included prolonged activity, stairs and heavy lifting.

A VA neurological examination report, dated in February 2016, shows that on examination, gait was normal. 

A VA knee and lower leg examination report, dated in April 2016, shows complaints of difficulty walking on uneven terrain, intolerance of heavy lifting, and intolerance of prolonged standing and walking.  

VA progress notes, dated in September 2015 and September 2016, note no recent flare-ups.  

A statement from the Social Security Administration, dated in February 2017, notes an income history that shows that the Veteran had no income between 2012 and 2015.

The Board finds that the criteria for an evaluation in excess of 20 percent as of July 7, 2015 are not shown to have been met.  The Veteran has been found to have a moderately severe foot disability, with pain on movement during flare ups.  However, there is no evidence to show symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  DC 5002.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Conclusion

For both time periods in issue, in considering these Diagnostic Codes, the Board has additionally considered whether a higher rating is warranted based on functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 . VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  While the Board has considered the Veteran's assertions of his symptoms, their probative value has been reduced as noted, supra.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; 38 C.F.R. § 4.40.  Here, it is not shown that the Veteran's feet have been so functionally limited by his symptoms as to warrant schedular evaluations in excess of 10 percent prior to July 7, 2015 and in excess of 20 thereafter.  In this regard, the Veteran's July 2010 VA examination noted that his foot conditions caused flare-ups which would occur 1-3 times a month, were severe in nature, and result in his inability to work.  However, the Board has determined that the Veteran's exacerbations were the result of his hallux valgus, as opposed to gout.  The findings, and the evidence of his functional abilities, has been discussed.  As such, the fact that the Veteran has flare-ups alone does not warrant an increased evaluation.  

The Board has considered the Veteran's statements that he should be entitled to an increased initial evaluation.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Claimants are generally considered to be competent to report their psychiatric symptoms, as these observations come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial increased evaluation.  However, the Board has determined that the Veteran's assertions warrant reduced probative value.  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The VA examinations also took into account the Veteran's subjective statements with regard to the severity of his disability.

In deciding the Veteran's initial increased evaluation claim, the Board has considered the determinations in Fenderson and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an increased evaluation is warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent treatment records have been obtained.  The Veteran has been afforded several examinations, and an etiological opinions have been obtained that weigh against the claim for service connection.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).









	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for aneurysm is denied.

Prior to July 7, 2015, an evaluation in excess of 10 percent for service-connected right foot hallux valgus with degenerative changes and gout, is denied.

Prior to July 7, 2015, an evaluation in excess of 10 percent for service-connected left foot hallux valgus with degenerative changes and gout, is denied.

As of July 7, 2015, an evaluation in excess of 20 percent for service-connected right foot hallux valgus with degenerative changes and gout, is denied.

As of July 7, 2015, an evaluation in excess of 20 percent for service-connected left foot hallux valgus with degenerative changes and gout, is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


